BRETT, Judge.
This is an appeal by Howard Alfred Roberts from a conviction, judgment and sentence based upon an information filed in the Court of Common Pleas, in Tulsa County, Oklahoma, charging the offense of operating a motor vehicle under the influence of intoxicating liquor on the public highway in said county. The offense was allegedly committed on August 18, 1959. A jury was waived, and the court, after hearing the evidence, found the defendant guilty and sentenced the defendant to 10 days in jail and $25 fine. From that judgment and sentence this appeal has been perfected.
The case was set for oral argument on September 21, 1960, and no appearance was made either by appellant or his counsel and no brief was filed. Under these conditions we search the record only for fundamental error and none being found the judgment and sentence is affirmed. We have examined the record and it supports the conviction and is free from fundamental error. The same is accordingly affirmed. Keys v. State, 96 Okl.Cr. 82, 248 P.2d 1058; Standridge v. State, 96 Okl.Cr. 74, 248 P.2d 249.
POWELL, P. J., and NIX, J., concur.